       Case 3:20-cv-00192-DPJ-FKB Document 70 Filed 06/09/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

AHMED BADR                                                                             PLAINTIFF

V.                                                  CIVIL ACTION NO. 3:20-CV-192-DPJ-FKB

JACKSON HMA, LLC AND
WILLIAM C. LINEAWEAVER                                                             DEFENDANTS

                                             ORDER

       This employment dispute is before the Court on Defendant Dr. William C. Lineaweaver’s

motion to dismiss [56]. In response, Plaintiff Dr. Ahmed Badr conceded to dismissal of his race-

discrimination claim (Count I) and offered new arguments and evidence supporting his tortious-

interference-with-business-and/or-contractual-relations claim (Count II). Accordingly, the Court

finds Defendant’s motion [56] should be granted, but Plaintiff should be given an opportunity to

seek leave to amend his Complaint.

I.     Facts and Procedural History

       Dr. Badr filed this lawsuit challenging his removal from the Critical Care Director

position at Merit Health and his elimination from the ICU and Anesthesia rotations. Initially, Dr.

Badr advanced seven counts––race discrimination, tortious interference with business and/or

contractual relations, breach of contract, self-dealing, breach of implied covenant of good faith

and fair dealing, usurping corporate opportunity, and breach of the duty of loyalty––against four

Defendants, two of whom have since been dismissed. 2d Am. Compl. [29] at 9–16. Dr.

Lineaweaver now asks the Court to dismiss the two counts against him––race discrimination and

tortious interference. Id. at 9–12. Because Dr. Badr conceded his race-discrimination claim, the

Court focuses on the tortious-interference claim.
       Case 3:20-cv-00192-DPJ-FKB Document 70 Filed 06/09/21 Page 2 of 7




        In general terms, Dr. Badr and Dr. Larry M. Nixon were business partners, forming

Perioperative Services of Mississippi, LLC. Id. at 3. Perioperative entered “Call Coverage

agreements” with Jackson HMA, LLC d/b/a Merit Health Central. Id. These contracts involved

providing ICU Coverage, to include the Burn Intensive Care Unit, and Anesthesia Services. Id.

at 3–4. Dr. Lineaweaver oversaw the Burn ICU, in addition to the Joseph M. Still Burn Center,

Inc. Id. at 4.

        According to Dr. Badr, a scheduling conflict arose over the 2018 Thanksgiving Holiday.

Id. at 5. Dr. Badr had a family engagement to attend and, with Dr. Lineaweaver’s permission,

found physicians to cover for him. Id. (describing the holiday-coverage arrangement).

Nevertheless, during Dr. Badr’s absence, Dr. Lineaweaver allegedly acted “surprised about the

coverage of the [Burn ICU],” “was very ugly” to the physician Dr. Badr arranged to cover the

ICU, and contacted Merit Health CEO Barry Moss to “raise[] hell about Plaintiff’s absence.” Id.

at 6. The following month, Dr. Badr, at the urging of Dr. Nixon, communicated with Moss about

the incident, and Moss responded, “I want you to step down from the ICU.” Id. at 7.

        Dr. Badr continued to serve, presumably under the Anesthesia contract. Id. (alleging

“Plaintiff then asked about the anesthesia contract . . . and Barry Moss stated that he ‘will ask

and get back to him’”). Then, in February 2019, Moss contacted Dr. Badr and said, “Dr.

Lineaweaver, his best customer, DOES NOT WANT YOU THERE!!” Id. at 8. Dr. Badr

believes Moss and Dr. Lineaweaver “conspired with members of management of Merit Health to

breach Merit Health’s contract with Plaintiff’s LLC and remove Plaintiff from the position of

Critical Care Medical Director as well as remove him from the ICU rotation[.]” Id.




                                                 2
       Case 3:20-cv-00192-DPJ-FKB Document 70 Filed 06/09/21 Page 3 of 7




          Aggrieved, Dr. Badr filed this suit, alleging that Dr. Lineweaver tortiously interfered with

two contracts between Perioperative and Jackson HMA. Id. at 10–11.1 Specifically, Dr. Badr

claims,

          Defendant Lineaweaver’s action[s] were deceitful and malicious in that he
          deceived Plaintiff into thinking that he approved of Plaintiff’s planned three[-]day
          absence, then created unnecessary drama and confusion while Plaintiff was away
          traveling to Pittsburgh to be with family for the Thanksgiving Holiday and
          ultimately demanding that Plaintiff be removed from his position with Jackson
          HMA.

Id. at 11.

          Dr. Lineaweaver seeks dismissal, arguing Dr. Badr cannot establish a tortious-

interference claim because he has not identified “any contract to which he is a party.” Def.’s

Mem. [57] at 11. Plaintiff filed a brief response, insisting he has “pursued a claim for tortious

interference with a business and/or contractual relations,” which does not require a contract.

Pl.’s Resp. [59] at 1 (emphasis added). He also says he has employment agreements with

Perioperative with which Dr. Lineaweaver tortiously interfered. Id. at 2; see Contracts [59-1].

Finally, Dr. Badr includes a request for an “opportunity to amend” the Complaint “[i]f the Court

determines that reference to the contract is required.” Pl.’s Resp. [59] at 2.

II.       Standard

          In considering a motion under Rule 12(b)(6), the “court accepts ‘all well-pleaded facts as

true, viewing them in the light most favorable to the plaintiff.’” Martin K. Eby Constr. Co. v.




1
 The following contracts are attached to the Second Amended Complaint [29] and referenced in
Count II: (1) Medical Director Agreement [29-1] between Jackson HMA and Loukas Group,
LLC, signed by Dr. Badr and listing him as the “Provider’s Medical Director,” (2) Draft
Anesthesia Department Professional Services Agreement [29-2] between Jackson HMA and
Perioperative (unsigned), (3) Call Coverage Agreement [29-3] between Jackson HMA and
Perioperative (unsigned), listing Dr. Badr as one of two physicians who will provide service, and
(4) Perioperative Operating Agreement [29-4] (unsigned).
                                                   3
        Case 3:20-cv-00192-DPJ-FKB Document 70 Filed 06/09/21 Page 4 of 7




Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004) (quoting Jones v. Greninger, 188

F.3d 322, 324 (5th Cir. 1999)). To overcome a Rule 12(b)(6) motion, Plaintiff must plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). “Factual allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are true (even if

doubtful in fact).” Id. at 555 (citations and footnote omitted). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.

Ct. 1937, 1949 (2009) (citing Twombly, 550 U.S. at 556). It follows that “where the

well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged–but it has not ‘show[n]’–‘that the pleader is entitled to relief.’” Id. at

1950 (quoting Fed. R. Civ. P. 8(a)(2)). “This standard ‘simply calls for enough fact to raise a

reasonable expectation that discovery will reveal evidence of’ the necessary claims or elements.”

In re S. Scrap Material Co., LLC, 541 F.3d 584, 587 (5th Cir. 2008) (citing Twombly, 550 U.S. at

556).

        Finally, “a plaintiff’s failure to meet the specific pleading requirements should not

automatically or inflexib[ly] result in dismissal of the complaint with prejudice to re-filing.” Hart

v. Bayer Corp., 199 F.3d 239, 247–48 n.6 (5th Cir. 2000) (citation omitted). Thus, “[a]lthough a

court may dismiss the claim, it should not do so without granting leave to amend, unless the

defect is simply incurable or the plaintiff has failed to plead with particularity after being

afforded repeated opportunities to do so.” Id.

        On the other hand, the Fifth Circuit has often observed that a “bare request [to amend] in

an opposition to a motion to dismiss—without any indication of the particular grounds on which



                                                  4
       Case 3:20-cv-00192-DPJ-FKB Document 70 Filed 06/09/21 Page 5 of 7




the amendment is sought—does not constitute a motion within the contemplation of Rule 15(a).”

Parham v. Clinton, 374 F. App’x 503, 505–06 (5th Cir. 2010) (citations omitted, punctuation

edited) (affirming dismissal without leave to amend); see Deese v. Immunex Corp., No: 3:11–

CV–373–DPJ–FKB, 2012 WL 463722, at *2 (S.D. Miss. Feb. 13, 2012).

III.   Analysis

       In his motion, Dr. Lineaweaver argues that because Dr. Badr only identified contracts

between Perioperative (or Loukas Group) and Jackson HMA, he cannot bring a tortious

interference claim “as any contractual right under these agreements solely belonged to” these

entities, “not Plaintiff in his individual capacity.” Def.’s Mem. [57] at 11; see Agreements [29-1,

29-2, 29-3, 29-4].

       Dr. Badr does not directly address Dr. Lineaweaver’s argument that he cannot maintain a

tortious-interference-with-contract claim stemming from contracts between Perioperative and

Jackson HMA. Instead, Dr. Badr first insists that he has alleged interference with a business

relationship––a claim that does not require a contract. Pl.’s Resp. [59] at 2. Second, he attempts

to salvage a tortious-interference-with-contract claim by pointing out that he and Dr. Nixon had a

contract “to perform work together as Perioperative.” Id. He attaches copies of two agreements

wherein Perioperative, acting through its presiden,t Dr. Nixon, offers Dr. Badr employment.

Contracts [59-1]. He reasons that Dr. Lineweaver intentionally interfered with his contract with

Perioperative “by requesting that Plaintiff not be allowed to work in the ICU in the future.” Pl.’s

Resp. [59] at 2.

       In his Complaint, Dr. Badr titled Count II as “Tortious Interference with Business and/or

Contractual Relations,” but the meat of this count refers to the contracts between Perioperative

and Jackson HMA. 2d Am. Compl. [29] at 10. He attached four agreements between Jackson



                                                 5
       Case 3:20-cv-00192-DPJ-FKB Document 70 Filed 06/09/21 Page 6 of 7




HMA and Perioperative to the Complaint. Agreements [29-1, 29-2, 29-3, 29-4]. And he recites

the elements for a tortious-interference-with-contract claim, not a tortious-interference-with-

business-relations claim. 2d Am. Compl. [29] at 10; see Richard v. Supervalu, Inc., 974 So. 2d

944, 950 (Miss. Ct. App. 2008) (listing the elements of a tortious-interference-with-business-

relations claim). In short, the Second Amended Complaint does not put Dr. Lineaweaver on

notice that Dr. Badr’s theory of liability is interference with a business. If Dr. Badr wishes to

shift gears and assert a tortious-interference-with-business claim, he must first seek leave to

amend his Complaint.

       Likewise, Dr. Badr’s attempt to somehow salvage his tortious-interference-with-contract

claim by alleging Dr. Lineweaver interfered with two previously unmentioned employment

contracts is not proper. The only contracts referenced in the Complaint are those between

Perioperative and Jackson HMA. Again, if Dr. Badr desires to pursue this new theory that Dr.

Lineweaver interfered with these employment agreements, he must seek leave to amend his

Complaint.2

       Lastly, while Dr. Badr did include a passing request for an opportunity to amend, this is

insufficient and violates Uniform Local Civil Rules 7(b), 7(b)(2), and 7(b)(3)(C). Pl.’s Resp.

[59] at 2; see also Parham, 374 F. App’x at 505–06. Nevertheless, dismissal in these

circumstances is generally without prejudice to a plaintiff’s right to seek leave to amend, so

Plaintiff will receive that opportunity.




2
 The Court also notes that initially Dr. Badr advanced Count II against Dr. Lineaweaver and Dr.
Nixon (who has since been dismissed). In other words, if these employment offers were
intended to be the source of the claim, Dr. Badr claims that Dr. Nixon somehow interfered with a
contract he also signed.

                                                 6
       Case 3:20-cv-00192-DPJ-FKB Document 70 Filed 06/09/21 Page 7 of 7




       He must, however, file a properly supported motion seeking leave to amend that includes

the proposed Third Amended Complaint as required by Local Rule 7(b)(3)(C).3 Any motion

should be filed within fourteen (14) days of this Order. And failure to comply will be considered

an abandonment of these claims and result in dismissal without further notice. If Plaintiff files

such a motion, Defendant will obviously receive an opportunity to oppose it.

IV.    Conclusion

       For the reasons stated, the Court finds Defendant’s motion to dismiss [56] should be

granted; Plaintiff’s race-discrimination claim and the tortious-interference claim, as presently

articulated in Count II of the Second Amended Complaint, are dismissed.

       If Dr. Badr opts not to file a motion to amend his Complaint within 14 days, Dr.

Lineweaver will be dismissed from this action.

       SO ORDERED AND ADJUDGED this the 9th day of June, 2021.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE




3
 If Plaintiff opts to file a motion for leave to file an amended complaint, he is encouraged to
draft a proposed Third Amended Complaint that only contains those claims and names those
Defendants still at issue.
                                                 7
